DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 12/03/2021. Claims 1-6 and 9-12 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OOMORI et al. (US 2008/0305202 A1, hereinafter referred to as OOMORI), in view of FUKUDA et al. (US 2018/0356282 A1, hereinafter referred to as FUKUDA), and Duggan et al. (US 20170178027 A1, hereinafter referred to as Duggan), and MARUYAMA et al. (US 2013/0095200 A1, hereinafter referred to as MARUYAMA).

As to claim 1, OOMORI teaches a numerical control system that detects a wear state of a check valve of an injection molding machine having a screw driven by a motor, (paragraphs [0010], [0058]-[0060]…screw 1 is rotationally driven by a screw rotation servo motor 10 as a rotary driving means that rotationally drives the screw 1 via a transmission unit…), the numerical control system comprising: 
a processor configured to:
output a condition of an injection operation of resin by the injection molding machine (see paragraphs [0010]…detecting check valve wear involve detecting the resin
backflow amount or the like and outputting an alarm when that backflow amount equals or exceeds a predetermined value….;  [0012]…check-valve closing position determining means that determines an axial position of the screw when the check valve closes in the advancing motion of the screw, as a check-valve closing position; [0037]-[0039])); 
including physical parameters of the injection molding machine and physical parameters of the resin ([0010]…detecting check valve wear involve detecting the resin backflow amount or the like and outputting an alarm when that backflow amount equals or exceeds a predetermined value…; [0036]…a resin flow channel between the check valve 3 and the portion of reduced diameter and flows in front of the check valve 3…;
[0044]…resin pressure in front of the check valve 3 becomes greater than the resin pressure behind the check valve 3…; [0059]-[0060]….; [0065]…resin pressure (resin pressure exerted on the screw 1) converted into a digital signal by an A/D converter 33 that converts the detection signal at the pressure sensor 18 into a digital signal is input to the CPU 25;  [0097]…allowable value of wear ∆SD(i), and the coefficient a(i) and/or the coefficient b(i) used to calculate the wear amount of the check valve 3 from the screw travel distance);
control, during the injection operation, a motor to drive the screw and inject the resin from the injection molding machine into a mold (see paragraphs [0005]…the accumulated resin is injected into a mold and fills the interior of the mold… [0058]-[0063]…screw 1 is rotationally driven by a screw rotation servo motor 10 as a rotary driving means that rotationally drives the screw 1 via a transmission unit…controller 20 that controls the injection molding machine…); 
during the injection operation, detect a state amount indicating a state of flow of the resin flowing pass the check valve towards the screw (see paragraphs [0011]… estimates a check valve wear amount or closing stroke during molding;
[0012]…detecting means; Fig. 8, wear amount and injection molding; [0020]-[0021];
[0037]-[0038]…. resin flow channel…backflow resin pushes against flights 5 of the screw 1 with a force equivalent to the resin pressure (injection pressure), and [0070]).
OOMORI fails to explicitly teach:
infer an evaluation value of the state of the injection operation from the state amount as a comparison of the detected state amount to a predetermined normal state amount; 
detects an abnormal state of the injection operation on the basis of the inferred evaluation value; 
generate or update a learning model by machine learning that uses the state amount; and 
store a plurality of learning models generated by the processor in correlation with respective combinations of model conditions output by the processor and a use condition for a platform having a processing ability and a type of learning algorithm of an inference process necessary for using the respective learning models, wherein 
in the inferring, the processor computes the evaluation value of the state of the injection operation by selecting at least one learning model among the plurality of stored learning models, wherein the processor selects the learning model based on the correlation between current conditions of the injection molding machine and the resin and the model conditions of the injection molding machine and the resin, and the use condition for the platform having the processing ability and the type of learning algorithm of the inference process.
However, FUKUDA, in combination with OOMORI, teaches:
infer an evaluation value of the state of the injection operation from the state amount as a comparison of the detected state amount to a predetermined normal state amount 
 (see paragraphs [0062]…determination unit 102 calculates a likelihood representing how likely the feature information extracted from the sensing information indicates normality based on a corresponding model. The determination unit 102 compares the likelihood with a threshold that has been determined in advance. When, for example, the likelihood is equal to or larger than the threshold, the determination unit 102 determines that the process machine 200 is operating in a normal state…; [0108]); 
detect an abnormal state of the injection operation on the basis of the inferred evaluation value (see paragraphs [0045]…a model representing a normal sound. Thus, such an abnormality in the operation of the process machine 200 can be detected; [0062]…the determination unit 102 determines that the process machine 200 is operating in a normal state. When the likelihood is less than the threshold, the determination unit 102 determines that the process machine 200 is operating in an abnormal state. The feature varies in accordance with the state of the tool 213. Thus, the determination performed by the determination unit 102 includes determination of an index indicating, for example, how much the tool 213 is worn to determine the state of the operation of the process machine 200); 
generate or update a learning model by machine learning that uses the state amount (see paragraphs [0055], models are generated by learning…a model is generated such that a new tool 213…models such as a Gaussian mixture model (GMM) and a hidden Markov model (HMM) can be used, and their corresponding model learning methods can be applied; [0056]…a certain machining term after a new tool 213 is attached may be used as a learning term, in which a normal state and an abnormal state of the tool 213 may be regularized, and the regularized criteria may be stored in the storage unit 111 as models. For example, the learning term may be determined in the following manner. A new tool 213 is attached and the first ten times of machining processes are determined to be a learning term for regularizing the diagnostic criteria. Diagnostic criteria may be regularized in another device before the actual machining process, and the predetermined criteria may be stored in the storage unit 111 as models…; [0125]… determination unit 102 may use a plurality of models and change them in accordance with the elapsed time to perform determination); and 
store a plurality of learning models generated by the processor in correlation with respective combinations of model conditions output by the processor and a use condition for a platform having a processing ability and a type of learning algorithm of an inference process necessary for using the respective learning models (see paragraphs [0054]…storage unit 111 stores therein various types of information that are needed for the diagnostic function of the diagnostic device 100. The storage unit 111 can be implemented by, for example, the RAM 63 and the HOD 65 in FIG. 3. The storage unit 111 stores therein, for example, one or more models to be used for the determination of abnormalities…; [0056]…a certain machining term after a new tool 213 is attached may be used as a learning term, in which a normal state and an abnormal state of the tool 213 may be regularized, and the regularized criteria may be stored in the storage unit 111 as models. For example, the learning term may be determined in the following manner. A new tool 213 is attached and the first ten times of machining processes are determined to be a learning term for regularizing the diagnostic criteria.  Diagnostic criteria may be regularized in another device before the actual machining process, and the predetermined criteria may be regularized, and the regularized criteria may be stored in the storage unit 111 as models. For example, the learning term may be determined in the following manner. A new tool 213 is attached and the first ten times of machining processes are determined to be a learning term for regularizing the diagnostic criteria.  Diagnostic criteria may be regularized in another device before the actual machining process, and the predetermined criteria may be stored in the storage unit 111 as models;” [0057], Fukuda stores different models for different “contexts”, i.e. a different model for each tool used or a different model for, e.g.,  each diameter of drill bit.  The proper model to use for each context is a use condition for a platform having a processing ability, i.e. this model is able to process information related to a tool with a given diameter) and using at least one learning model among the stored learning models selected on the basis of the … use condition for a platform having a processing ability…selects a learned model corresponding to the diameter corresponding to the diameter of the drill and uses the model for determination…”; [0072]… "The received context information and sensing information are used for generating a model. A model is generated for each type of context information, and thus, sensing information needs to be associated with the corresponding context information. The reception unit 101 a, for example, associates the received sensing information with context information received at the same timing and stores them in, for example, the storage unit 111. The diagnostic device 100 may temporarily store context information and sensing information in, for example, the storage unit 111, and determine whether the information comes from a normal operation. The diagnostic device 100 may generate a model based only on the information determined to be information on a normal operation. In other words, the diagnostic device 100 may generate a model based on sensing information that has been labeled as normal…;  [0073], [0083] (storage unit 111 c). Figures 11 and 12); wherein 
   in the inferring, the processor computes the evaluation value of the state of the injection operation by selecting at least one learning model among the plurality of stored learning models, wherein the processor selects the learning model based on the correlation between current conditions of the injection molding machine and the resin and the model conditions of the injection molding machine and the resin, and the use condition for the platform having the processing ability and the type of learning algorithm of the inference process (see paragraphs [0055]…Leaming method may be any method, and model format may be any format. For example, models such as a Gaussian mixture model (GMM) and a hidden Markov model (HMM) can be used, and their corresponding model learning methods can be applied…; [0057], Fukuda stores different models for different “contexts”, i.e. a different model for each tool used or a different model for, e.g.,  each diameter of drill bit.  The proper model to use for each context is a use condition for a platform having a processing ability, i.e. this model is able to process information related to a tool with a given diameter) and using at least one learning model among the stored learning models selected on the basis of the … use condition for a platform having a processing ability… ([0057], “selects a learned model corresponding to the diameter…”; [0062]…The determination unit 102 determines the state of the operation of the process machine 200 based on the sensing information received by the reception unit 101 a and the model corresponding to the received context information. The state of the operation of the process machine 200 indicates, for example, whether the process machine 200 is operating in a normal state. For example, the determination unit 102 requests the feature extraction unit 104 to extract feature information from the sensing information. The determination unit 102 calculates a likelihood representing how likely the feature information extracted from the sensing information indicates normality based on a corresponding model. The determination unit 102 compares the likelihood with a threshold that has been determined in advance. When, for example, the likelihood is equal to or larger than the threshold, the determination unit 102 determines that the process machine 200 is operating in a normal state. When the likelihood is less than the threshold, the determination unit 102 determines that the process machine 200 is operating in an abnormal state. The feature varies in accordance with the state of the tool 213. Thus, the determination performed by the determination unit 102 includes determination of an index indicating, for example, how much the tool 213 is worn to determine the state of the operation of the process machine 200…; [0069]…The feature extraction unit 104 extracts feature information from the received sensing information (Step S103). The determination unit 102 determines whether the process machine 200 is operating in a normal state based on the extracted feature information and a model corresponding to the received context information (Step S104). The determination unit 102 outputs a result of the determination (Step S105). The result of the determination may be output by any method. When, for example, the diagnostic device 100 includes a display device such as a display, the determination unit 102 may display the result of the determination on this display device. The determination unit 102 may output the result of the determination to an external device such as a server device or a personal computer…; [0006], [0060], [0078], [0108], [0113], [0120], and [0122]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of OOMORI to add an inference computing unit and a learning model generation to the system of OOMORI, as taught by FUKUDA above.  The modification would have been obvious because one of ordinary skill would be motivated to enable the diagnostic device 100 to highly accurately specify the drive unit currently driving and highly accurately diagnose an abnormality, as suggested by FUKUDA (paragraph [0086]).
FUKUDA, [0055], teaches that different types of learning algorithms can be used to generate the models.  Fukuda does not teach to store … conditions… the type of learning algorithm of an inference process.  
Duggan teaches to store at least one learning model generated by the processor … and condition … the type of learning algorithm of an inference process (Duggan, [0086], multiple models are stored along with “model metadata may include an analytical model algorithm type”).
It would have been obvious to store, for each model in the set of models learned and stored by Fukuda, a use condition indicating the type of learning algorithm used in generating the model.  The motivation to do so is that Fukuda stores models generated by different types of algorithms ([0055]) and the GUI of Duggan Fig. 7 (showing the stored algorithms) allows users to evaluate the different models generated by different algorithms.  
But OOMORI, FUKUDA, and Duggan fail to explicitly teach:
control an operation of the injection molding machine based on the detected abnormal
state of the evaluation value that is computed using the learning model selected by the
processor exceeding a predetermined threshold.
However, MARUYAMA, in combination with OOMORI, FUKUDA, and Duggan, teaches:
control an operation of the injection molding machine based on the detected abnormal state of the evaluation value that is computed using the learning model selected by the
processor exceeding a predetermined threshold (see paragraphs [0009]…wherein abnormality is detected if the threshold calculated by the threshold calculation unit is exceeded by the deviation of the physical quantity determined by the physical quantity deviation calculation unit; [0019], [0040] and [0048]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of OOMORI, FUKUDA, and Duggan to add an abnormality detection threshold to the combination system of OOMORI, FUKUDA, and Duggan as taught by MARUYAMA above.  The modification would have been obvious because one of ordinary skill would be motivated to automatically set a threshold for abnormality detection, thereby reducing an operator's burden and calculating an optimum threshold for abnormality detection, as suggested by MARUYAMA (paragraph [0007]).

As to claim 3, Fukada teaches wherein Page 2 of 6Appln. No.: 16/141,421AIWA-228US the processor generates a new learning model by altering an existing learning model stored in the processor (see paragraphs [0054]…the storage unit 111 stores therein, for example, one or more models to be used for the determination of abnormalities…; [0055]…a model is generated such that a new tool 213 is attached to the process machine 200 and is used in a certain machining process until the tool 213 is in an abnormal state (until the edge of the tool 213 breaks or chips, for example) and data for the model is acquired. Learning method may be any method, and model format may be any format. For example, models such as a Gaussian mixture model (GMM) and a hidden Markov model (HMM) can be used, and their corresponding model learning methods can be applied….; [0056] ... for example, a certain machining term after a new tool 213 is attached may be used as a learning term, in which a normal state and an abnormal state of the tool 213 may be regularized, and the regularized criteria may be stored in the storage unit 111 as models. For example, the learning term may be determined in the following manner. A new tool 213 is attached and the first ten times of machining processes are determined to be a learning term for regularizing the diagnostic criteria. Diagnostic criteria may be regularized in another device before the actual machining process, and the predetermined criteria may be stored in the storage unit 111 as models.  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of OOMORI to add an inference computing unit and a learning model generation to the system of OOMORI as taught by FUKUDA above.  The modification would have been obvious because one of ordinary skill would be motivated to enable the diagnostic device 100 to highly accurately specify the drive unit currently driving and highly accurately diagnose an abnormality, as suggested by FUKUDA (paragraph [0086]).

Claim 5 recites substantially the same functionalities recited in claim 1, and is directed to a numerical control system like in claim 1.  Therefore, claim 5 is rejected for the same reasons as applied to claim 1 above.

Claim 9 recites substantially the same functionalities recited in claim 1, and is directed to a method performed by the numerical control system of claim 1.  FUKUDA teaches a numerical control unit.  Therefore, claim 9 is rejected for the same reasons as applied to claim 1 above.

Claim 11 recites substantially the same functionalities recited in claim 1, and is directed to a method performed by the numerical control system of claim 1.  FUKUDA teaches a numerical control unit.    Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Claims 2, 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over OOMORI et al. (US 2008/0305202 A1, hereinafter referred to as OOMORI), in view of FUKUDA et al. (US 2018/0356282 A1, hereinafter referred to as FUKUDA), and Duggan et al. (US 20170178027 A1, hereinafter referred to as Duggan), and MARUYAMA et al. (US 2013/0095200 A1, hereinafter referred to as MARUYAMA), and Mazzaro et al. (US 2010/0257838 A1, herein after referred to as Mazzaro).

As to claim 2, which incorporates the rejection of claim 1, Mazzaro teaches wherein the processor is further configured to:  generate (health estimator 44) that generates a characteristic amount that characterizes the detected state, infer the evaluation value of the state of the injection operation from the characteristic amount, and generate or update the learning model by machine learning that uses the characteristic amount (see paragraphs [0018]…The health status of the modules of the turbine system 10 may be transmitted to the turbine analyzer 46. The turbine analyzer 46 may evaluate the health status of one or more of the modules of the turbine system 10…, the turbine analyzer 46 may utilize, for example, a physics-based model, a data fitting model (such as a regression model or a neural network model), a rule-based model, and/or an empirical model to evaluate the health status of the one or more modules received from the health estimator 44. A physics-based model, whereby each module of the turbine system 10 is individually modeled, may be used to relate turbine performance degradation parameters to physical wear or usage. Thus, changes in the performance of the specific modules of the turbine system 10 over time, i.e. the module trends, may be compared to an engine model 48 of the turbine analyzer 46, such that the engine model 48 may incorporate an empirical model of the turbine system 10 functioning as intended. Thus, the engine model 48 may provide a baseline from which the health status of the modules of the turbine system 10 may be measured. Thus, in one embodiment, determining a desired level of repair comprises determining the extent of repair needed to achieve a desired level of engine performance associated with the engine model 48. The engine model 48 may further be configured to include optimal values for the levels of repair needed for the engine modules, based on a plurality of optimization criteria. The optimization criteria may include, for example, the overall amount of life-cycle cost associated with the engine repair/overhaul and/or the cost of performing the repair…; [0021]…As described above, when the analysis tool 50 applies a prediction algorithm to received data from the health estimator 44, a result, such as, a fail notice, an alarm, and/or a repair notice may be issued and transmitted to the workstation 52. The workstation 52 may be physically coupled to the turbine analyzer 46. Alternatively, the workstation 52 may be wirelessly connected to the turbine analyzer…the workstation 52 may remotely access the turbine analyzer, for example, online via an intranet or an internet connection. The workstation 52 may receive repair notices, alarms, and/or fail notices from the turbine analyzer 46. Based on these received values, a desired level of repair for one or more of the modules of the turbine system 10 may be undertaken. For example, optimal values for the levels of repair needed for the modules, based on a plurality of optimization criteria, may be programmed into the analysis tool 50, such that as overall turbine system 10 efficiency and performance may be improved. For example, if the LP compressor 24 efficiency degradation trend is estimated to be 5% after 5000 hours of use, then the workstation 52 may receive a repair notice outlining the predicted repair necessary to restore the LP compressor 24 efficiency by about 5%. This allows repairs of the turbine system 10 to be performed efficiently. For example, if the health estimate determined for the HP turbine 14 module is found to be normal by the analysis tool 50, then repair to the HP turbine 14 may not be performed, even if other modules of the turbine system 10 require repair. In other words, the workstation 52 may receive information relating to portions of the turbine module 10 that require attention, therefore reducing unnecessary repairs...; [0016] and [0017]... Examiner's note -Mazzaro does not teach specifically a "characteristic amount creation unit;" however, Mazzaro does teach the same elements of analyzing machines systems (turbine systems), quantifying the health of the system, and updating the machine learning model (such as a neural network) to determine the state of the system or tool)).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of OOMORI, FUKUDA, Duggan, and MARUYAMA to add a characteristic amount generation unit to the combination system of OOMORI, FUKUDA, Duggan, and MARUYAMA as taught by Mazzaro above.  The modification would have been obvious because one of ordinary skill would be motivated to allow efficient rectification of problem causing deviation via specific repairs, so that the turbine engine operated at less than acceptable level of performance can be repaired efficiently, thus replacing false efficiency readings with reliable efficiency readings, as suggested by Mazzaro (paragraph [0018]).

Claim 6 recites substantially the same functionalities recited in claim 2, and is directed to a numerical control system that performs the method of claim 2.  Therefore, claim 6 is rejected for the same reasons as applied to claim 2 above.

Claim 10 recites substantially the same functionalities recited in claim 2, and is directed to a method performed by the numerical control system of claim 2.  Therefore, claim 10 is rejected for the same reasons as applied to claim 2 above.

Claim 12 recites substantially the same functionalities recited in claim 2, and is directed to a method performed by the numerical control system of claim 2.  Therefore, claim 12 is rejected for the same reasons as applied to claim 2 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over OOMORI et al. (US 2008/0305202 A1, hereinafter referred to as OOMORI), in view of FUKUDA et al. (US 2018/0356282 A1, hereinafter referred to as FUKUDA), and further in view of and Duggan et al. (US 20170178027 A1, hereinafter referred to as Duggan), and MARUYAMA et al. (US 2013/0095200 A1, hereinafter referred to as MARUYAMA, and KURODA et al. (US 2019/0179297 A1, herein after referred to as KURODA).

As to claim 4, which incorporates the rejection of claim 1, OOMORI, FUKUDA, Duggan MARUYAMA fail to explicitly teach encryption but KURODA teaches wherein the processor encrypts and stores the learning model and decrypts the encrypted learning model when the learning model is read by the processor (see paragraphs [0088]…The model acquiring unit 105 is a functional unit that acquires a model used in a determination operation performed by the determining unit 106, from the learning device 300 via the second receiving unit 101c. Specifically, the model acquiring unit 105 transmits the context information acquired by the processing information acquiring unit 103 and a model acquisition request to the learning device 300 via the second transmitting unit 101d. Upon receiving the model acquisition request, the learning device 300 reads a model corresponding to the received context information from a storage unit 309, and transmits the model to the model acquiring unit 105 of the diagnosis device 100 via a transmitting unit 301 a to be described later. The model acquiring unit 105 is implemented by, for example, a program executed by the CPU 61 illustrated in FIG. 3; [0233]…upon receiving the context information and the detection information from the processing machine 200, the diagnosis device 100a transmits the hash value obtained by performing hashing on the context information and the encrypted detection information to the learning device 300a. The learning device 300a generates a model from the encrypted detection information and stores the model in association with the hash value. With this operation, even when confidential information is included in the context information and the detection information transmitted to the learning device 300a, it is possible to ensure the security of the information because the context information and the detection information are transmitted after being hashed and encrypted. The hashing unit 108 may perform hashing for each of specific combinations of elements of the context information and obtain hash values. In this case, it becomes possible to categorize each of the combinations of the elements of the context information that may be used, and associate the categories with the detection information. Furthermore, in the learning device 300a, the feature extracting unit 304a extracts the feature information and the generating unit 305a generates a model from the feature information without decrypting the received encrypted detection information. With this operation, it is possible to reduce a load on a process of decrypting information…;” [0182], [0187], [0190], [0194], [0196], [0198], [0206], [0210], and [0230]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination system of OOMORI, FUKUDA, Duggan, and MARUYAMA to add encryption and decryption to the combination system of OOMORI, FUKUDA, Duggan, and MARUYAMA as taught by KURODA above.  The modification would have been obvious because one of ordinary skill would be motivated to have an improved accuracy or maturity of the learning model. The false determination and calculation costs are reduced. An abnormality is diagnosed with high accuracy, as suggested by KURODA (paragraph [0134]).

Response to Applicant’s arguments
Applicant's arguments on file on 12/03/2021 with respect to claims 1-6 and 9-12 have been considered and are not persuasive.

Claim Rejections-35 U.S.C. §103
Applicant’s arguments have been considered and are not persuasive.

Argument 1
Applicant appears to asset that neither Oomori, Fukuda, Duggan, Maruyama, nor their proposed combination suggests these details. For example, even if Oomori could be modified to estimate check valve wear based on a learning model, the learning model would not be based on physical parameters of the injection molding machine and physical parameters of the resin as now recited in claim 1. 
Furthermore, the inference would not be based on the flow characteristics (e.g. backflow) of the resin as now recited in claim 1. Thus, claim 1 is patentable over the applied art.

Examiner’s response:
Examiner respectfully disagrees. The combination of Oomori, Fukuda, Maruyama, and Duggan provides each of the features recited in the claims, and submits Applicant's amended claims include features, which are taught by the applied arts.
Oomori teaches the injection molding machine includes a screw driven by a motor for dosing and then injecting resin into a mold (see paragraphs [0005]…the accumulated resin is injected into a mold and fills the interior of the mold… [0058]-[0063]…screw 1 is rotationally driven by a screw rotation servo motor 10 as a rotary driving means that rotationally drives the screw 1 via a transmission unit…controller 20 that controls the injection molding machine…), the controller detects a state amount that indicates a state of flow (e.g. unwanted backflow) of the resin flowing pass the check valve towards the screw (paragraphs [0005]-[0010]… generate a warning when the detected
backflow amount exceeds a predetermined value so as to prevent defective molding, detect wear on the check valve, and the like…).
FUKUDA, in combination with Oomori above, teaches the controller then infers an evaluation value (e.g. normal or abnormal) of the injection operation as a comparison of the detected state amount to a predetermined normal state amount (paragraph [0062]…determination unit 102 calculates a likelihood representing how likely the feature information extracted from the sensing information indicates normality based on a corresponding model. The determination unit 102 compares the likelihood with a threshold that has been determined in advance. When, for example, the likelihood is equal to or larger than the threshold, the determination unit 102 determines that the process machine 200 is operating in a normal state…).
The controller performs this inference based on a plurality of learning models that are correlated with combinations of model conditions that include physical parameters of the injection molding machine and physical parameters of the resin (paragraphs 
[0057], Fukuda stores different models for different “contexts”, i.e. a different model for each tool used or a different model for, e.g.,  each diameter of drill bit.  The proper model to use for each context is a use condition for a platform having a processing ability, i.e. this model is able to process information related to a tool with a given diameter) and using at least one learning model among the stored learning models selected on the basis of the … use condition for a platform having a processing ability… ([0057], “selects a learned model corresponding to the diameter”; [0062]).
Specifically, the controller selects one of these learning models. The selection is based on a correlation (e.g. best match) between the current injection conditions and the model conditions (paragraphs [0055]…Leaming method may be any method, and model format may be any format. For example, models such as a Gaussian mixture model (GMM) and a hidden Markov model (HMM) can be used, and their corresponding model learning methods can be applied…; [0057]…  a model is generated for each diameter of the drill. When three diameters of 1 mm, 3 mm, and 5 mm are available, models are generated for the respective diameters. When the determination unit 102 recognizes the diameter of the drill to be used for a machining process based on the context data received from the process machine 200, the determination unit 102 selects a learned model corresponding to the diameter of the drill and uses the model for determination…). 
Duggan, [0068], teaches analytical model using a different platform, or using the same machine 100 at a previous time.
As such, independent claim 1 and its dependent claim 3, and independent claims 5, 9, and 11 are not patentable over any combination of Oomori, Fukuda, Maruyama, and Duggan. 

Argument 2
Accordingly, Applicant submits no combination of the applied art provides a numerical control system and method that includes each of the above-discussed and recited features of Applicant's independent claims 1, 5, 9, and 11. As such, independent claim 1 and its dependent claim 3, and independent claims 5, 9, and 11 are patentable over any combination of Oomori, Fukuda, Duggan and Maruyama.
Reconsideration and withdrawal of the §103 rejection of claims 1, 3, 5, 9, and 11 are requested.

Examiner’s response:
Examiner respectfully disagrees. The combination of Oomori, Fukuda, Duggan and Maruyama provides a numerical control system and method having at least the above-discussed and recited features in independent claims 1, 5, 9, and 11 are not patentable over the applied art. The §103 rejection of claims 1, 5, 9, and 11 have been reconsidered and rejections are maintained. 
Argument 3
Applicant submits that claims 2, 6, 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oomori in view of Fukuda, Duggan, Maruyama and Mazzara (U.S. 2010/0257838). Mazzara is relied upon for suggesting a device health estimator. Mazzara, however, does not make up for the deficiencies of Oomori, Fukuda, Duggan and Maruyama with respect to the independent claims. Thus, these claims are also patentable over the applied art.

Examiner’s response:
Examiner respectfully disagrees. The combination of Mazzaro, Oomori, Fukuda,  Maruyama, and Duggan would provide a numerical control system and method having each of the features recited in Applicant's independent claims 1, 5, 9, and 11 from which claims 2, 6, 10, and 12 respectively depend. As such, independent claim 1 and its dependent claim 2, independent claim 5 and its dependent claim 6, independent claim 9 and its dependent claim 10, and independent claim 11 and its dependent claim 12 are not patentable over the applied arts.
The §103 rejection of claims 2, 6, 10 and 12 have been reconsidered and rejections are maintained.

Argument 4
Applicant submits that claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oomori in view of Fukuda, Duggan, Maruyama and Kuroda (U.S. 2019/0179297). Kuroda is relied upon for suggesting encrypting/decrypting a learning model. Kuroda, however, does not make up for the deficiencies of Oomori, Fukuda, Duggan and Maruyama with respect to the independent claims. Thus, claim 4 is also patentable over the applied art.

Examiner’s response:
Examiner respectfully disagrees. The combination of Kuroda, Oomori, Fukuda, Maruyama, and Duggan, teaches all the claims limitations of claims 1 and 4.
As such, independent claim 1 and its dependent claim 4 are not patentable over the applied art.
The §103 rejection of claim 4 has been reconsidered and rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122